Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 11/30/2021 and claims 1, 3-8, 10, 11, 13-23 are now in condition for allowance.
3.	As Applicant pointed out on pages 11-20 of the response, art of record, Dasari, Chai, Hamilton, Laird or Knaup, does not teach and/or fairly suggest a process for:
“processing a computing task and selecting the resource to process such task, wherein  selecting a group of computing resources on the basis of the status information to process such task, wherein status information of multiple computing resources is retrieved; and in response to receiving a neural network model-based computing task, determining configuration information of multiple layers associated with the neural network model; obtaining parameter data associated with at least one part of multiple layers on the basis of the configuration information and a first layer among the one or more layers of the multiple layers; wherein the status information and the parameter data is used for selecting from the multiple computing resources from a group of computing resources for processing the computing task, wherein obtaining status information of the multiple computing resources further comprises, for a given computing resource among the multiple computing resources, determining the importance of resource information for the given computing resource on the basis of the computing task based in an indicator; and obtaining status information of the given computing resource on the basis of the corresponding indicator and the 
Thus all pending claims 1, 3-8, 10, 11, 13-23 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193